IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                February 7, 2008
                               No. 07-20390
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

SHIRAZ SYED QAZI

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:06-CR-427


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Shiraz Syed Qazi appeals his conviction for possession of a firearm by an
alien admitted to the United States under a non-immigrant visa in violation of
18 U.S.C. §§ 922(g)(5)(B) and 924(a)(2). Qazi argues that there was insufficient
evidence to support his conviction because the Government did not prove that
he knew that he was prohibited from possessing a firearm because of his
immigration status. Qazi argues that the Due Process Clause requires a



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20390

heightened level of mens rea because possession of a firearm by a non-immigrant
visa holder is a passive offense that would not be viewed as a criminal act by the
average person.
      Qazi concedes that this court has rejected his arguments in analogous
firearm-possession cases and raises the issues solely to preserve them for further
review. See United States v. Shelton, 325 F.3d 553, 564 (5th Cir. 2003); United
States v. Emerson, 270 F.3d 203, 215-16 (5th Cir. 2001); United States v. Dancy,
861 F.2d 77, 81-82 (5th Cir. 1988). Based on this concession, the Government
has moved that this court summarily affirm Qazi’s conviction without additional
briefing. The Government represented that Qazi did not object to summary
affirmance and stipulated that Qazi’s brief preserved his issues for further
review. Alternatively, the Government moved for an extension of time to file a
brief should summary affirmance be denied.
      Given the foregoing, the Government’s motion for summary affirmance is
GRANTED, and its alternative motion for an extension of time to file a brief is
DENIED. The district court’s judgment is AFFIRMED.




                                        2